Citation Nr: 0908765	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  04-15 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether the reduction in the evaluation for the Veteran's 
residuals of an umbilical abdominal hernia from 20 percent to 
0 percent was proper?

2.  Entitlement to an increased rating for residuals of an 
umbilical abdominal hernia, currently evaluated as 0 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army 
from November 1989 to April 1990 and from October 1990 to 
July 1992, during Peacetime and the Gulf War Era. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Philadelphia, Pennsylvania, that reduced the 
evaluation of the Veteran's service-connected residuals of an 
umbilical abdominal hernia from 20 to 0 percent, effective 
July 1, 2002.  By way of a September 2002 and an October 2007 
rating decision, the RO denied an increased rating and 
continued the noncompensable rating assigned.

Because this appeal stems from the Veteran's June 2000 claim 
for an increased rating for residuals of an umbilical 
abdominal hernia, and since he contests not only the RO's 
reduction in the evaluation of this condition but seeks a 
rating in excess of 0 percent, the Board has identified the 
issues as stated on the title page.  (See letter from 
Representative received July 2003 and July 2003 Notice of 
Disagreement).

The Board finds that the Veteran perfected a timely appeal.  
Specifically, the Veteran submitted a claim for service 
connection for residuals of an umbilical abdominal hernia in 
June 2000.  The RO notified the Veteran of his proposal to 
reduce the rating in November 2001 and reduced the rating 
from 20 percent to 0 percent in an April 2002 rating 
decision.  In September 2002, the RO again notified the 
Veteran of his determination denying that claim.  The Veteran 
submitted a timely Notice of Disagreement in July 2003, which 
stated that he disagreed with the reduction and the denial of 
the increased rating.  A Statement of the Case (SOC) was 
issued on March 22, 2004.  The Veteran filed a Form 9 on 
April 23, 2004.  The appeal is timely as it was dated and 
received within 60 days from the date that the agency of 
original jurisdiction mailed the SOC to the veteran.  38 
C.F.R. §§ 20.300, 20.302.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2008).  
The record reveals that the Veteran was denied disability 
benefits from the Social Security Administration (SSA), yet 
no attempt has been made to obtain these records.  (See SSA 
Inquiry dated March 2008).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the SSA and 
obtain copies of records pertinent to the 
Veteran's claim for SSA benefits and a 
copy of the determination denying 
benefits.

2.  Thereafter, the RO should 
readjudicate the Veteran's claim.  If the 
benefit sought on appeal remains denied, 
the Veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for a response.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. 







